Case 8:19-bk-11546-ES     Doc 148 Filed 01/31/20 Entered 01/31/20 15:13:13               Desc
                            Main Document Page 1 of 2


 1   Thomas J. Polis, Esq. – SBN 119326
     POLIS & ASSOCIATES
 2   A PROFESSIONAL LAW CORPORATION
     19800 MacArthur Boulevard, Suite 1000                     FILED & ENTERED
 3   Irvine, California 92612-2433
     Telephone: (949) 862-0040
 4   Facsimile: (949) 862-0041                                      JAN 31 2020
     Email: tom@polis-law.com
 5
     Special Litigation Counsel for Richard A. Marshack,       CLERK U.S. BANKRUPTCY COURT
                                                               Central District of California
 6   1020Chapter 7 Trustee                                     BY mccall     DEPUTY CLERK


 7

 8                           UNITED STATES BANKRUPTCY COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
10

11
      In re                                        Case No. 8:19-bk-11546-ES
12
      Joseph Ra,                                   Chapter 7
13

14                                     Debtor.     HEARING ON MOTION FOR ORDER TO
                                                   SHOW CAUSE WHY ALLEGED
15                                                 CONTEMNORS: JOSEPH RA, JONG HEA RA,
                                                   CHRISTOPHER LEE, VIKEN CHELEBIAN;
16                                                 AND DAVID SPREEN SHOULD NOT BE HELD
                                                   IN CONTEMPT OF COURT FOR FAILING TO
17                                                 COMPLY WITH COURT ORDERS (ECF NOS.
                                                   70, 83, 102, 108 AND 109)
18
                                                   [MOTION – DOCKET NO. 127]
19
                                                   Hearing:
20
                                                   Date: February 20, 2020
21                                                 Time: 10:30 a.m.
                                                   Ctrm: 5A, Fifth Floor
22                                                       411 W. Fourth Street
                                                         Santa Ana, CA 92701
23

24

25

26
27

28


                                                 -1-
                        ORDER RE: APPROVING STIPULATION – VIKEN CHELEBIAN
Case 8:19-bk-11546-ES         Doc 148 Filed 01/31/20 Entered 01/31/20 15:13:13        Desc
                                Main Document Page 2 of 2


 1          The Court has read and considered the motion (“Motion”) filed by Richard A. Marshack,

 2   in his capacity as Chapter 7 Trustee (“Trustee”) for the bankruptcy estate (“Estate”) of In re

 3   Joseph Ra (“Debtor’), for issuance of an order to show cause why each and all of the Alleged
 4   Contemnors, Joseph Ra, Jong Hea Ra, Christopher Lee, Viken Chelebian and David Spreen
 5   should not be held in contempt of court for failing to comply with orders of this Court (Docket
 6
     Nos. 70, 83, 102, 108, and 109) and for failing to produce documents and appear for their Rule
 7
     2004 Examinations, as well as the Oppositions filed to the Motion (Docket Nos. 133 and 136),
 8
            IT IS HEREBY ORDERED that a hearing on the Motion shall be held on the date and at
 9
     the time indicated hereinabove and
10
            IT IS FURTHER ORDERED that any Reply by the Trustee to the filed Oppositions must
11

12   be filed and served by February 13, 2020, and

13          IT IS FURTHER ORDERED that any properly filed and served motions for a protective

14   order may be heard on the same date and at the same time as hearing on the Motion.
15

16
                                                  ###
17

18

19
20

21

22

23
     Date: January 31, 2020
24

25

26
27

28


                                                -2-
                          ORDER RE: APPROVING STIPULATION – VIKEN CHELEBIAN
